Citation Nr: 1034050	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-24 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic urinary tract 
infections.

2.  Entitlement to an initial compensable rating for right knee 
patellofemoral pain syndrome prior to July 10, 2007, and to a 
rating in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for left knee 
patellofemoral pain syndrome prior to July 10, 2007, and to a 
rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1984 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied entitlement to service connection for chronic urinary 
tract infections; and granted service connection for bilateral 
knee disability, and assigned separate noncompensable ratings.  

A September 2007 rating decision granted increased, 10 percent, 
ratings for the knee disabilities, effective July 10, 2007.  The 
Veteran continues to appeal for higher ratings for these 
disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in December 2009, when 
it was remanded for further development, to include VA 
examinations.  As there has been substantial compliance with the 
requested development on the increased ratings claims, no further 
action to ensure compliance with the remand directive as to those 
claims is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for chronic or 
recurrent urinary tract infections is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 10, 2007, the Veteran's right knee 
patellofemoral pain syndrome was manifested by full but painful 
range of motion; restricted range of motion, right knee X-rays 
were normal; and instability of the knee was not shown.

2.  Since July 10, 2007, the Veteran's right knee patellofemoral 
pain syndrome has been manifested by flexion to at least 70 
degrees, and extension to 5 degrees; flexion to less than 60 
degrees, extension to 15 degrees; and instability of the knee was 
not shown.

3.  Prior to July 10, 2007, the Veteran's left knee 
patellofemoral pain syndrome was manifested by full but painful 
range of motion; restricted range of motion; left knee X-rays 
were normal; and instability of the knee was not shown.

4.  Since July 10, 2007, the Veteran's left knee patellofemoral 
pain syndrome has been manifested by flexion to at least 70 
degrees, and extension to 5 degrees; flexion to less than 60 
degrees, extension to 15 degrees, and instability of the knee was 
not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right knee 
patellofemoral pain syndrome prior to July 10, 2007, and for a 
rating in excess of 10 percent thereafter have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 
5257, 5260, 5261 (2009).

2.  The criteria for an initial compensable rating for left knee 
patellofemoral pain syndrome prior to July 10, 2007, and for a 
rating in excess of 10 percent thereafter have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 
5257, 5260, 5261 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice on the underlying 
claims of service connection for left and right knee disabilities 
by letters dated in February 2005, December 2005, March 2006, and 
December 2006.  Where, as here, service connection has been 
granted and the initial disability rating has been assigned, the 
claim of service connection has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a claim 
for service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision regarding the 
rating of the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 
116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records, post-service VA treatment records, and 
treatment records from Dr. Skaggs.  The Veteran has not 
identified any additional pertinent records for the RO to obtain 
on her behalf.  

The Veteran was afforded VA examinations in April 2005, July 
2007, and December 2009 in relation to her knee disability 
claims.  The Board notes that the VA examination reports contain 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and features of the disability on appeal 
to provide probative medical evidence adequate for rating 
purposes.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.

II.  Analysis

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the RO has 
assigned staged rating for the Veteran's knee disabilities, and, 
as the Board finds they are supported by the evidence, they will 
not be disturbed.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45. 

The Veteran's right and left knee patellofemoral pain syndrome is 
currently rated by analogy under Diagnostic Code 5014 
(osteomalacia), which in turn is rated based on limitation of 
motion of the affected parts, as degenerative arthritis.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated based on limitation 
of motion under the specific criteria for the joint(s) involved.  
Where the limitation of motion is noncompensable under the 
applicable criteria, a rating of 10 percent is applied for each 
major joint affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Knee disabilities may be rated under Diagnostic Code 5257, which 
assigns a 10 percent rating for either slight recurrent 
subluxation or slight lateral instability, and a 20 percent 
rating for either moderate recurrent subluxation or moderate 
lateral instability.

Limitation of motion of the knee is rated under either Diagnostic 
Code 5260 (limitation of flexion) or Diagnostic Code 5261 
(limitation of extension).  Under Diagnostic Code 5260, flexion 
limited to 45 degrees is rated as 10 percent disabling and 
flexion limited to 30 degrees is rated as 20 percent disabling.  
Under Diagnostic Code 5261, extension limited to 10 degrees is 
rated as 10 percent disabling, extension limited to 15 degrees is 
rated as 20 percent disabling.  Separate ratings may be assigned 
for limitation of flexion and extension. 

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires 
only that the Board provide reasons for rejecting evidence 
favorable to the Veteran.

On April 2005 VA examination, the Veteran reported pain, 
weakness, stiffness, fatigue, and lack of endurance in her knees, 
precipitated by physical activity and inclement weather and 
relieved by rest and medication.  During flare-ups she 
experienced additional limitations in navigating stairs, walking 
and running long distances, or standing stationary for extended 
lengths of time.  She wore a patellar tendon strap on her right 
knee during vigorous activity and walked with a cane due to a 
left hip disability.  On physical examination there was no 
swelling, effusion, or ligament instability in either knee.  
There was tenderness to palpation throughout the periphery of the 
patellae and patellar tendon areas.  There was normal range of 
motion in the right knee, but the examiner was unable to obtain 
an accurate range of motion for the left knee because of extreme 
pain in the left hip.

In March 2006 the Veteran was seen for a private physical 
examination.  She reported pain and stiffness in her knees, 
increased in cold weather, or when standing or walking for 
prolonged periods.  There was no weakness or loss of range of 
motion in the joints, and no incoordination.  The Veteran 
reported that sometimes her knees would swell and become more 
painful with movement, especially during times of weather 
changes.  On examination she had normal range of motion.  
Bilateral knee X-rays showed no abnormalities.

On July 10, 2007 VA examination, the Veteran complained of pain 
at a level of 10 out of 10, and stiffness.  She reported sporadic 
swelling in the left knee, but none in the right.  There was no 
instability; however there was stiffness bilaterally, especially 
after prolonged sitting and standing.  She was taking over-the-
counter medication for her symptoms with no relief.  She reported 
flare-ups of pain and stiffness after prolonged sitting and stair 
climbing.  She wore a knee brace on each knee and walked with the 
help of a cane.  Her gait was antalgic.  On physical examination, 
her knees were tender in the mid-patellar region extending in to 
the lateral aspect of the joint.  There was slight soft tissue 
swelling in the left knee, but none in the right knee.  Lachman 
and McMurray's tests were negative.  There was bilateral patellar 
grinding and loss of 5 degrees of extension.  Flexion was to 115 
degrees with end range pain in both knees, which continued with 
repetitive use.  Bilateral knee X-rays showed no abnormalities.

On December 2009 VA examination, the Veteran complained of 
constant moderate pain with intermittent weakness, stiffness, 
instability/giving way, and locking of both knees.  She reported 
intermittent swelling and tenderness in cold weather.  Flare-ups 
of severe sharp pain were precipitated by cold weather or 
prolonged walking, standing, or sitting in one position, and were 
relieved by rest, warming, change in position, and medication.  
She wore bilateral knee braces and used a cane.  She reported 
that she could walk or stand for 5 minutes before developing 
significant increased bilateral knee pain.  On physical 
examination, she had flexion to 70 degrees in both knees and 
normal extension.  Stability testing showed normal medial and 
lateral collateral ligaments, as well as normal anterior and 
posterior cruciate ligaments.  The medial and lateral menisci 
were also normal.  X-rays of both knees were obtained but the 
results were not included in the report of examination.

The evidence set forth above shows that prior to July 10, 2007 VA 
examination, her bilateral knee disabilities were congruent with 
the assigned noncompensable (0 percent) disability ratings.  The 
April 2005 VA examination showed that the Veteran had full range 
of motion of the left knee, and no evidence of instability of 
either knee.  The March 2006 physical showed that the Veteran had 
full, if painful, range of motion in both knees, and no evidence 
of instability.  Without some demonstrated limitation of motion, 
an initial compensable rating for either knee is not warranted.  
In addition, knee X-rays taken during this period show no 
abnormalities.  See Diagnostic Codes 5003, 5014, supra.  

Finally, the medical evidence during this period does not 
indicate that the Veteran's bilateral knee disability has 
demonstrated additional functional loss due to pain, weakness, 
excess fatigability, or incoordination to warrant a higher 
rating.  Therefore, a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  See 
also 38 C.F.R. § 4.7.

The July 10, 2007, VA examination showed that the Veteran had 
mild limitation of motion in both knees.  Under Diagnostic Codes 
5260 and 5261, limitation of flexion to 45 degrees or limitation 
of extension to 10 degrees is rated as 10 percent disabling; the 
Veteran had a limitation of flexion only to 115 degrees and of 
extension only to 5 degrees.  

Consideration must be given to whether separate ratings may be 
granted based on limitation of flexion (Diagnostic Code 5260) and 
limitation of extension (Diagnostic Code 5261) of the same knee 
joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004).  
Neither limitation is sufficient to warrant a 10 percent 
disability rating under the rating criteria for limitation of 
motion of the knee; however, under Diagnostic Code 5003, a 
limitation of motion which is otherwise noncompensable merits a 
10 percent disability rating.  To assign two separate compensable 
ratings solely based on painful motion under Diagnostic Codes 
5260 and 5261 would be in violation of the rule of pyramiding.  
See 38 C.F.R. § 4.14; VAOPGCPREC 9- 04, supra.  Thus, the 
currently assigned 10 percent ratings are proper.  See Diagnostic 
Codes 5003, 5014, supra.  Thus, the Veteran's bilateral knee 
disabilities were congruent with a 10 percent disability rating 
for each knee under Diagnostic Code 5003 as of July 9, 2007.  The 
criteria for a higher disability rating for either knee have not 
been shown, as there is no evidence of instability on either knee 
during clinical testing.

The Veteran's painful motion has been considered in the assigned 
10 percent ratings.  An even higher rating due to painful motion 
is not warranted under DeLuca and applicable VA code provisions.  
See also 38 C.F.R. § 4.7.

As the preponderance of the evidence is against the claim for 
increased disability rating in either knee, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  
The claims for increased ratings must be denied.

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provided for higher 
ratings for more severe symptoms.  As the disability pictures are 
contemplated by the Rating Schedule, the assigned schedular 
ratings are, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1).

ORDER

An initial compensable rating for right knee patellofemoral pain 
syndrome prior to July 10, 2007, and a rating in excess of 10 
percent thereafter is denied.

An initial compensable rating for left knee patellofemoral pain 
syndrome prior to July 10, 2007, and a rating in excess of 10 
percent thereafter is denied.


REMAND

This issue of entitlement to service connection for recurrent or 
chronic urinary tract infections was previously before the Board, 
when it was remanded for a VA examination and opinion regarding 
whether the Veteran had a current disability manifested by such 
infections.  The VA examiners in December 2009 noted that at the 
time of the examination, the Veteran did not have a urinary tract 
infection and had last complained of such an infection in March 
2006.  They also noted that she had not sought any medical 
treatment for urinary issues since then, despite complaining of 
pain on urination, urinary frequency, and some incontinence.  
Based on these facts, they stated that the Veteran did not have a 
current disability manifested by recurrent or chronic urinary 
tract infections.  However, this opinion failed to account for 
the legal principle that the requirement of a current disability 
may be met by evidence of symptomatology at the time of filing or 
at any point during the pendency of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007).  Therefore, it is 
inadequate as a basis for adjudication of this claim.

In light of the doctrine of McClain, a further opinion or 
examination of the Veteran is required.  In light of the multiple 
incidents in service, the treatment since service separation, and 
the continued complaints of ongoing symptomatology, the reviewing 
or examining physician should be one with a solid background in 
treating such conditions, such as an urologist or gynecologist.  
A specialized opinion is especially necessary in light of the 
comment by the December 2009 VA examiners that urinary tract 
infections are not normally chronic "unless there is some 
underlying abnormal physiology or disease process."

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources 
of treatment or evaluation she has received 
for her urinary tract infections, records of 
which are not already associated with the 
claims file, and to provide any releases 
necessary for VA to secure records of such 
treatment or evaluation.  Obtain for the 
record copies of the complete records of all 
such treatment and evaluation from all 
identified sources. 

2.  Then request an expert opinion from an 
urologist, gynecologist, or other medical 
provider with some specialized knowledge of 
urinary tract infections and diseases.  The 
reviewing expert should review the Veteran's 
entire claims file, including service 
treatment records, and any additional medical 
records obtained pursuant to the development 
ordered above.  The reviewing expert is asked 
to offer opinions as to whether:

a)	The Veteran has, or at any time since 
service separation has had, a 
disability manifested by chronic or 
recurrent urinary tract infections, or;

b)	Such urinary tract infections in and of 
themselves constitute such a 
disability, and;

c)	It is as likely as not that any 
diagnosed disability was incurred in or 
otherwise related to the Veteran's 
military service.  

All of the Veteran's current and historic 
symptomatology, including dysuria, urinary 
frequency, and incontinence, should be 
addressed in the opinion.  If the reviewing 
expert deems it necessary, an additional 
examination of the Veteran and any associated 
appropriate testing should be performed.

3.  On completion of the foregoing, the claim 
should be adjudicated.  If the decision 
remains adverse to the Veteran, then provide 
her and her representative a supplemental 
statement of the case and return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Leonard Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


